Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 14, 2019

The Court of Appeals hereby passes the following order:

A19A1320. MELVIN PLEAS v. THE STATE.

      In 2001, Melvin Pleas pled guilty to highjacking a motor vehicle, armed
robbery, possession of a firearm during the commission of a felony, fleeing or
attempting to elude a police officer, and reckless driving. He subsequently filed a
motion to vacate a void sentence, which the trial court denied.1 Pleas filed this direct
appeal.
      A direct appeal may lie from an order denying a motion to vacate a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if it
imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610, 611
(1) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are limited
to claims that – even assuming the existence and validity of the conviction for which
the sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).


      1
        In its order, the trial court noted that Pleas has filed multiple motions to
vacate a void sentence, which have been denied. Pleas appealed a prior order denying
a motion to vacate void sentence, which was dismissed as untimely. See Case No.
A19A0131, dismissed Sept. 5, 2018. Under the law of the case rule, Pleas is barred
from seeking further judicial review on this issue. See Ross v. State, 310 Ga. App.
326, 328 (713 SE2d 438) (2011) (law of the case rule bars successive void sentence
appeals).
      Pleas does not contend that his sentence fell outside the permissible range.
Rather, he contends he was not adequately informed of his appellate rights and the
nature of the charges against him. These contentions, which pertain to the procedure
employed, do not constitute valid void sentence claims. See Jones v. State, 303 Ga.
App. 319, 320 (693 SE2d 499) (2010). Pleas also argues that his convictions for
highjacking and armed robbery merged as a matter of fact. Such a merger claim is a
challenge to a conviction rather than a sentence. See Williams v. State, 287 Ga. 192,
194 (695 SE2d 244) (2010). And a motion to vacate a conviction is not one of the
established procedures for challenging the validity of a judgment in a criminal case,
and an appeal from an order denying such a motion must be dismissed. See id.;
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Because Pleas has not raised
a valid void sentence claim, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/14/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.